SPAETH, Judge,
dissenting:
I agree with the majority that a party challenging a guilty plea on appeal must ordinarily file a motion to withdraw the plea in the court in which it was entered. Commonwealth v. Dowling, 482 Pa. 608, 394 A.2d 488 (1978); Commonwealth v. Lee, 460 Pa. 324, 333 A.2d 749 (1975). However, it is settled that appellate review of a challenge to a guilty plea will be afforded where, as here, the challenge is that counsel’s ineffectiveness contributed to entry of the plea. Commonwealth v. Unger, 494 Pa. 592, 432 A.2d 146 (1980); Commonwealth v. Ford, 484 Pa. 163, 398 A.2d 995 (1979); Commonwealth v. Ray, 483 Pa. 377, 396 A.2d 1218 (1979); Commonwealth v. Weiss, 289 Pa.Superior Ct. 9, 432 A.2d 1020 (1981).
Appellant argues that he entered his guilty plea because his counsel failed to recognize and advise him that he should not plead guilty because he properly could not. Specifically, appellant argues that his counsel knew that he had a history of black-outs, had blacked out at the time of the rape, and was therefore unable to recall anything about the incident, but that nevertheless, counsel did not recognize and advise him that he could not properly plead guilty because he could not admit to committing a crime that he had no recollection of committing.
The Commonwealth responds that “[ejven if [appellant] genuinely could not recall raping Ms. King, . . . this would not automatically invalidate his guilty plea” because, where there is overwhelming evidence of guilt, an accused may intelligently and voluntarily decide that even though he cannot recall the incident, he may as well plead guilty. Brief for Commonwealth at 4, citing Commonwealth v. Cottrell, 433 Pa. 177, 249 A.2d 294 (1969). Here, the Commonwealth says, the evidence of appellant’s guilt was overwhelming. Id. at 4-5. The difficulty with this response is that the record does not show that appellant did decide that he might as well plead guilty, even though he could not recall the incident, because the evidence was so overwhelming. Nowhere in the colloquy does appellant say he had *318made such a decision, nor does his counsel say so. There are only some general, conclusory statements. For example, appellant responded in the affirmative when asked by the court, “Are you satisfied that he [appellant’s counsel] knows all the facts of your case and has had sufficient time to look into any questions either you or he may have about the case?” N.T. 4/16/79, 10. Also, counsel told the court, “It is my opinion that [appellant] understands what he is charged with and what the nature of the changes are, and I have been able to discuss the case with him.” N.T. 4/16/79, 11. The fact that appellant was “satisfied” that counsel had properly advised him does not reveal what advice counsel gave, and neither does counsel’s statement that he had “been able to discuss the case” with appellant. Commonwealth v. Unger, 494 Pa. 592, 596, 432 A.2d 146, 147 (1980) (“The client cannot be expected to understand the significance of facts which may constitute a defense.”).
Appellant further argues that counsel was ineffective in failing to recognize and advise him that his black-outs indicated a mental condition such as might afford a defense to the charge. Appellant’s Brief at 8 n.2. If indeed at the time of this incident appellant did not know what he was doing, a defense of not guilty by reason of insanity might have been available. The record, however, does not show the counsel discussed this possibility with appellant before permitting him to plead guilty.
The majority characterizes appellant’s arguments as “simply disguising a challenge to the voluntariness of his guilty plea by phrasing it in the language of an ineffectiveness claim.” Majority op. at 128. I can find no basis for this statement. Of course, it may in fact be correct, but that does not appear from the record. To the contrary, the record suggests that there may be substance to appellant’s assertion that counsel did not advise him as fully as required to enable him to enter an intelligent and voluntary guilty plea. The record indicates that as a child, appellant attended a “retarded educable” school, and that he has suffered black-outs since the age of 12. N.T. 6/19/79, 2-3. Appellant apparently received psychiatric treatment for these *319black-outs as an outpatient at a mental institution from 1977 to early 1978. N.T. 4/16/79, 5-7. Since this treatment, appellant testified, he has had at least one more black-out, in the summer of 1978. N.T. 4/16/79, 7. At sentencing, appellant said, “I don’t remember pointing no gun at no one,” “I didn’t know what I was doing,” and “I ain’t knowed what I was doing at that time.” N.T. 6/19/79, 6, 18, 21.
Certainly appellant’s disclaimers of knowledge are transparently self-serving, and I am as skeptical of them as the majority. At this stage of the case, however, skepticism is irrelevant. The only issue before us is not whether appellant’s claim of ineffective counsel is meritorious, but whether it is arguable. Sometimes the record will demonstrate that such a claim is not arguable, but that is not so here, and when it is not so, the case should be remanded for an evidentiary hearing, at which the lower court may determine what in fact counsel did tell the accused, and why, and whether that advice represented effective assistance of counsel. Commonwealth v. Connolly, 478 Pa. 117, 385 A.2d 1342 (1978); Commonwealth v. Twiggs, 460 Pa. 105, 331 A.2d 440 (1975); Commonwealth v. McCartan, 280 Pa.Superior Ct. 531, 421 A.2d 849 (1980); Commonwealth v. Jackson, 267 Pa.Superior Ct. 63, 405 A.2d 1304 (1979).
I should remand for an evidentiary hearing on the alleged ineffectiveness of counsel.